DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 6/22/22 has been entered.  Claims 15 and 17 are amended.  Claims 1- 14, 16, 22- 26 and 29- 31 are canceled.  Claims 27- 28 are withdrawn as being directed to a non-elected invention.  Claims 15 and 17- 21 are being addressed by this Action.
Response to Arguments
The 6/22/22 amendment to the Specification is acknowledged and accepted.  The Specification Objection regarding the Brief Description of the Drawings made in the Non-Final Office Action, mailed 12/24/21 has been obviated and as such, the objection to the Specification is withdrawn.
The amendment canceling claim 26 has obviated the objection to the claim, and as such, the claim objection made in the Non-Final Office Action, mailed 12/24/21 is withdrawn.
The Amendment to claim 15 to consistently refer to “net shaft” and removing reference to “the wire” has obviated the rejection under 35 U.S.C. 112(b) made in the Non-Final Office Action, and as such, the rejection under 35 U.S.C. 112(b) is withdrawn.
Applicant’s arguments, see pp. 7- 8 of applicant’s Remarks, filed 6/22/22, with respect to the rejection of claims 15- 17, 21 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Brady have been fully considered and are persuasive in that the interpretation/embodiment of Brady used in the Non-Final Office Action, mailed 12/24/22 does not disclose the newly added limitations regarding drawing the net shaft in a proximal direction to pass the funnel deployed hoop over and past the region of clot wherein the funnel moves in tandem with collapsible hoop.  However, the new rejection, including a different interpretation/embodiment of Brady does address the feature.
Claim Objections
Claim 15 is objected to because of the following informalities:  line 5- ‘advancing a net shaft in a distal direction’ should be amended to - - advancing a net shaft in [[a]] the distal direction - - even though it is clear that the distal direction in line 3 is the same distal direction in line 5, amending the claim would provide for consistent terminology.  Appropriate correction is required.  Claims 17- 21 are objected to because they are dependent off claim 15.
Claim 15 is objected to because of the following informalities:  line 12- ‘wherein the funnel moves in tandem with collapsible hoop’ should be amended to - - wherein the funnel moves in tandem with the collapsible hoop - - to correct an apparent typographical error.  Appropriate correction is required.  Claims 17- 21 are objected to because they are dependent off claim 15.
Claim 17 is objected to because of the following informalities:  line 2- ‘a distal direction’ should be amended to - - [[a]] the distal direction - - even though it is clear that the distal direction in claim 15, line 3 is the same distal direction in claim 17, line 2, amending the claim would provide for consistent terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Pub. No. 2013/0184739 A1) as evidenced by p. 2 of Collins English Dictionary Definition of Funnel and p. 1 of Merriam-Webster definition of Tandem.  Brady is cited in the Non-Final Office Action, mailed 12/24/21.
Regarding claim 15, Brady discloses a method for retrieving clot from a blood vessel, said method comprising;
advancing a net delivery sheath (424) (Figs. 19a- 19h) in a distal direction through a blood vessel (420) (Figs. 19a- 19i) and past a region of clot (See Fig. 19a) (Ps. [0416], [0417] - - occlusive clot 421 is fixed strongly to the vessel wall 422 of the vessel 420; tip of the microcatheter is across the occlusive clot);
advancing a net shaft (438) (Figs. 19c- 19h) in a distal direction from a distal end of the net delivery sheath (424) (See Fig. 19b) (Ps. [0418] - - the device 430 is advanced through the lumen of the microcatheter 424 …until the basket 431 is advanced distal of the tip of the microcatheter 424; since net shaft (438) is part of the device 430, it is also advanced; see also par. [00419]), wherein
advancing the net shaft (438) in the distal direction deploys (a) a collapsible hoop (434) (Figs. 19b- 19i) coupled to a distal end of the net shaft (438) laterally relative to a longitudinal axis of the net shaft (438) and (b) a funnel (432) (Figs. 19d- 19h) attached to the distal end of the net shaft (438) proximally of the collapsible hoop (434) as the collapsible hoop (434) emerges from the net delivery sheath (424) (See Figs. 19c- 19d) (Ps. [0418]- [0420] - - since net shaft (438), collapsible loop (434), and funnel (432) are all parts of the device 430, they are all attached directly or indirectly to each other and they are all advanced distally through the net delivery sheath (424));  since debonder 432 is deployed by holding the microcatheter 424 stationary while advancing the debonder assembly 432, advancing net shaft (438) in the distal direction deploys the funnel (432) as the collapsible hoop (434) emerges from the net delivery shaft as shown in Figs. 19c- 19d); and
drawing the net shaft (438) in a proximal direction to pass the funnel (432) over and past the region of clot wherein the funnel (432) moves in tandem with the collapsible hoop (434) and funnels clot (421) from the region of clot into a clot collection net (433) carried by the collapsible hoop (434) as the net shaft (438) is drawn in the proximal direction  (See Fig. 19F) (Ps. [0422], [0425]- [0426] - - Locking the debonder 432 to the support member 435 (thus, locking the debonder 432 to the basket 431…Retracting the device 430 and withdrawing the basket 431 and clot 421 through the lumen of the guide catheter 425).  
It is noted that funnel (432) is interpreted as a funnel due to its tapered ring shape and function of directing clot (421) into the narrow space of the clot collection net (433) (See p. 2 of Collins English Dictionary Definition of Funnel stating “You can describe as a funnel something that is narrow, or narrow at one end, through which a substance flows and is directed”; “If something funnels somewhere or is funneled there, it is directed through a narrow space”).  If applicant disagrees with the funnel characterization of debonder 432, applicant is also directed to P. [0546] to Brady indicating the invention includes embodiments having different combinations of features and to the debonding feature 815, 851 (Figs. 33b- 36i) that is interchangeable with debonder 432 and that has a tapered tubular (funnel-like) shape (See Fig. 34) used in the rejection of claim 16.  
It is also noted that “tandem” means “a group of two or more arranged one behind the other or used or acting in conjunction” and “in tandem” means “in partnership or conjunction” (See p. 1 of Merriam-Webster definition of Tandem).  It is noted that not only are the funnel (432) and the collapsible hoop (434) locked together for proximal movement (Ps. [0425]- [0426]), but the funnel (432) and the collapsible hoop (434) are also arranged one behind the other and are used or acting in conjunction to direct the clot (421) into the narrow space of the clot collection net (433) (See Figs. 19d- 19f).
Regarding claim 17, Brady further discloses further comprising advancing a main delivery tube (425) (Fig. 19i) in a distal direction through the blood vessel, wherein the main delivery tube (425) carries the net delivery sheath (424) as the main delivery tube (425) is advanced (Ps. [0416] - [0417], [0420] - - guide catheter 425 carries net delivery sheath (424) which carries the net shaft (438)).
Regarding claim 21, Brady further discloses wherein the blood vessel is an aorta, a carotid artery or a peripheral artery (Ps. [0003], [0339], [0416] - - removing clot from cerebral arteries including the internal carotid and cerebral vasculature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0184739 A1) in view of Parihar et al. (US Pub. No. 2011/0184435 A1).  Parihar is cited in the Non-Final Office Action, mailed 12/24/21.
Regarding claim 18, Brady discloses the method of claim 16, Brady further disclosing that the method involves removing acute obstructions from blood vessels, including clot, misplaced devices, migrated devices, large emboli and the like (P. [0001]), but Brady does not disclose 
(claim 18) a net delivery tube which carries the collection net.
However, Parihar teaches a method pertinent to the problem of minimizing the outer diameter of a collapsible hoop and net/ retrieval bag within an instrument used in conjunction with minimally invasive surgery (Ps. [0063], [0106]).  Parihar further disclosing a main delivery tube (20) 
(claim 18) wherein the main delivery tube (20) (Figs. 1- 4, 8- 22, 24- 29) further carries a net delivery tube (2000) (Figs. 28- 29) which carries the clot collection net (60) (Figs. 2- 4, 7- 27, 29), wherein the net shaft (40) (Figs. 3- 4, 10, 12- 17, 23- 24) is drawn proximally to pull the clot collection net (60) from the net delivery tube (2000) (See Figs. 28- 29) (Ps. [0038], [0097]; [0098] - - actuating rod (40) is slidable within the hollow interior of introducer tube (20) to selectively deploy a tissue retrieval bag (60) from introducer tube (20); capsule (2000) may contain just part of the retrieval bag (60); capsule (2000) may be selectively contained within or exposed relative to an introducer tube (20)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of Brady to include the main delivery tube further carrying a net delivery tube which carries the clot collection net as taught by Parihar because it would have allowed the net associated with Brady to be at least partially encapsulated in an environmentally responsive tube such that when the net shaft is drawn proximally to pass the deployed hoop over and past an obstruction, the net delivery tube associated with Parihar would degrade, such that the net shaft would remove or pull the collection net from the net delivery tube (See Parihar Fig. 29) (Parihar - - Ps. [0099], [0103] - - capsule (2000) may degrade or break apart in the presence of one or more bodily fluid; capsule (2000) may instead have an open distal end or any other suitable configuration).  The motivation for the modification would have been facilitate positioning the retrieval device and subsequently capturing an obstruction due to having a more controlled and selectively timed release of the collection net from an environmentally responsive capsule.
Claims 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0184739 A1) in view of Belef (US Pub. No. 2002/0095171 A1).  Belef is cited in the Non-Final Office Action, mailed 12/24/21.
Regarding claims 19- 20, Brady discloses the method of claim 15, Brady further disclosing wherein the blood vessel is a carotid artery (P. [0416]), but Brady does not disclose
(claim 19) wherein the blood vessel is a coronary artery as claimed;
(claim 20) wherein the blood vessel is a Superior Vena Cava, an Inferior Vena Cava or a peripheral vein as claimed.
However, Belef teaches a method of using a filter device to entrap and remove embolic material from a vessel in the same field of endeavor
(claim 19) wherein the blood vessel is a coronary artery (P. [0015] - -The filter devices of the present invention are most useful in capturing embolic debris generated during endovascular procedures within a coronary artery);
(claim 20) wherein the blood vessel is a Superior Vena Cava, an Inferior Vena Cava or a peripheral vein (P. [0015] - - The filter devices are also useful in preventing distal embolization in the venous circulation, including the superior vena cava, inferior vena cava).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method associated with Brady to include wherein the blood vessel is a coronary artery or a Superior Vena Cava, an Inferior Vena Cava or a peripheral vein as taught by Belef because it would permit method of treatment of vascular lesions in a variety of blood vessels during multiple and various surgical procedures (Belef- - P. [0002]).  The motivation for the modification would have been to diminish or prevent the dislodgment of embolic materials generated during manipulation of the many types of blood vessels of a patient, thereby preventing occlusion of the narrower vessels downstream and ischemia or infarct of the organ which the vessel supplies during multiple and various surgical procedures (Belef- - P. [0003]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771